Case 1:13-cr-10026-SOH Document 353                        Filed 03/01/21 Page 1 of 11 PageID #: 2102




                              IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF ARKANSAS
                                      EL DORADO DIVISION


 UNITED STATES OF AMERICA                                                                             PLAINTIFF

 v.                                        Case No. 1:13-cr-10026-001

 GREGORY A. TAYLOR                                                                                  DEFENDANT

                                                      ORDER

          Before the Court is Defendant Gregory A. Taylor’s Motion for Release from Custody under

 CARES ACT (ECF No. 334) and his Supplemental Motion to Reduce Sentence Pursuant to

 Section 603 of the First Step Act of 2018. ECF No. 346. The Government has filed a response.

 ECF No. 250. Defendant has replied. ECF No. 352. The Court finds this matter ripe for

 consideration.

                                                BACKGROUND

          Defendant was named in numerous counts of a thirty-five-count Indictment filed in the

 Western District of Arkansas, El Dorado Division, on September 18, 2013. ECF No. 1. On June

 25, 2014, a forty-eight-count Superseding Indictment named Defendant in every newly added

 count. ECF No. 99. Defendant entered into a plea agreement on December 28, 2015, in which he

 pled guilty to one count charging him with conspiracy to defraud the United States under 18 U.S.C.

 § 286. ECF No. 175. On June 14, 2017, Defendant was sentenced to 66-months imprisonment with

 credit for time served in federal custody, three years supervised release, and a $100 special

 assessment. 1 ECF No. 234.




 1
  Defendant was also ordered to pay $1,274,163.84 in restitution “joint and several” with all co-defendants in this
 case. ECF No. 234.
Case 1:13-cr-10026-SOH Document 353                         Filed 03/01/21 Page 2 of 11 PageID #: 2103




          Defendant filed his initial pro se Motion for Release from Custody under CARES ACT on

 May 28, 2020. ECF No. 334. The Court subsequently appointed a federal public defender to

 represent Defendant for any motions pursuant to Section 603 of the First Step Act of 2018 (“FSA”).

 ECF No. 335. Defendant filed his Supplemental Motion to Reduce Sentence pursuant to Section

 603 of the FSA on November 12, 2020. ECF No. 346. Defendant argues that his medical conditions

 combined with the ongoing Covid-19 pandemic create circumstances that justify reducing his

 sentence to time served and ending his confinement. Defendant states that his obesity and

 hypertension place him at significant risk of severe health consequences if he contracts Covid-19

 and contends that his current confinement makes contraction likely. Defendant also argues that the

 required statutory considerations for sentencing favor a reduction because the pandemic creates a

 harsher sentence than initially anticipated, his offense was non-violent, and his age and time he

 has already served function as deterrents from future crimes. Lastly, he argues that the family

 support and financial stability he will have if released supports a reduction to his sentence. That

 support comes in the form of his parents providing housing, likely employment at Home Depot,

 and military disability payments and health care provided by the Veteran’s Administration. ECF

 No. 346, p. 16.

          The Government’s response (ECF No. 350) opposes Defendant’s request for a sentence

 reduction. The Government’s initial argument against granting the reduction is that Defendant has

 already contracted and recovered from Covid-19. The Government notes that Defendant’s first

 infection involved only mild symptoms, Defendant fully recovered, and that reinfection of Covid

 is rare. The Government then highlights the various measures taken by the Bureau of Prisons to

 prevent the spread of Covid-19 within its facilities. 2 The Government also contends that even if


 2
  These measures include, but are not limited to, increased screening of inmates and staff, suspension of social visits,
 operational modification to emphasize social distancing, and establishing quarantine areas. ECF No. 350, p. 15-17.

                                                           2
Case 1:13-cr-10026-SOH Document 353                 Filed 03/01/21 Page 3 of 11 PageID #: 2104




 the circumstances with Defendant’s health and the pandemic are extraordinary and compelling,

 the required analysis of sentencing factors and community safety factors weighs against granting

 Defendant’s request for a reduced sentence. The Government notes that Defendant has a prior

 violent crime conviction that weighs against his release on public safety considerations. The

 Government also argues that reducing Defendant’s sentence to time served when less that two-

 thirds of the sixty-six-month sentence has elapsed would undermine the future deterrence factor

 of the sentencing considerations.

        In his reply (ECF No. 352), Defendant reiterates that the combination of his health issues

 and the ongoing pandemic create extraordinary and compelling reasons justifying his release. He

 also argues that his current sentence is for a nonviolent crime and that the support he anticipates

 upon release indicate that he is not a danger to the community. He contends that his rehabilitation

 is finished and notes the various educational courses he has completed. Lastly, Defendant clarifies

 that he is not asking the Court to change the place of his confinement to carry out his sentence.

 Instead, he is open to having home confinement be a condition of supervised release if the Court

 does not reduce his sentence entirely to time served.

                                               DISCUSSION

        Relief is available under the FSA if the Court finds: (1) that the requested sentence

 reduction is warranted due to “extraordinary and compelling reasons;” (2) that the sentencing

 factors set forth in 18 U.S.C. § 3553(a) support a reduction “to the extent that they are applicable;”

 and (3) that a reduction would be consistent with any applicable policy statements issued by the

 Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A). Before analysis of those factors can begin,

 the Court must determine if Defendant has exhausted all administrative remedies available. 18

 U.S.C. § 3582(c)(1)(A).



                                                   3
Case 1:13-cr-10026-SOH Document 353                Filed 03/01/21 Page 4 of 11 PageID #: 2105




        A. Exhaustion of Administrative Remedies

        The FSA has provided two avenues for a defendant to bring a compassionate release

 motion to a district court. The defendant may either file a motion once he “has fully exhausted all

 administrative rights to appeal a failure of the [Bureau of Prisons] to bring the motion on the

 defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

 defendant’s facility, whichever is earlier.” § 3582(c)(1)(A). Defendant bears the burden of showing

 that he exhausted his administrative rights with the BOP before filing a compassionate-release

 motion. United States v. Davis, No. 2:15-CR-20067-SHM, 2019 WL 6898676, at *1 (W.D. Tenn.

 Dec. 18, 2019).

        The BOP has outlined the administrative exhaustion process in its Program Statement No.

 5050.50. In short, a request for compassionate release must first be submitted to the warden of the

 BOP facility in which the defendant is housed in. 28 C.F.R. § 571.61(a). If the warden approves

 the request, it is sent to the BOP’s general counsel for approval. 28 C.F.R. § 571.62(A)(1). If the

 general counsel approves the request, it is sent to the BOP’s director for a final decision. 28 C.F.R.

 § 571.62(A)(2). If the director approves, he or she will ask the United States Attorney in the

 applicable judicial district to file a compassionate-release motion on BOP’s behalf. 28 C.F.R. §

 571.62(A)(3).

        If the warden does not respond to the request, the defendant’s administrative remedies are

 deemed exhausted after thirty days. 18 U.S.C. § 3582(c)(1)(A)(i). If the warden denies the

 compassionate-release request, the defendant must appeal the decision pursuant to the BOP’s

 Administrative Remedy Program. 28 C.F.R. § 571.63(a). If the request is denied by the BOP’s

 general counsel or director, that decision is considered a final administrative decision and the

 defendant’s administrative remedies are exhausted at that time. 28 C.F.R. § 571.63(b-c).



                                                   4
Case 1:13-cr-10026-SOH Document 353                 Filed 03/01/21 Page 5 of 11 PageID #: 2106




        In this case, Defendant sent his request for compassionate release in writing to the warden

 on April 14, 2020. ECF No. 346-1. The warden issued an initial denial of that request on April 29,

 2020. Id. Defendant submitted a BP-9 request on September 17, 2020, and did not receive a denial

 until November 5, 2020, greater than 30 days after the submission. ECF No. 346, p. 2, n. 4. The

 Government does not dispute that Defendant has exhausted his administrative remedies and states

 that this Court has jurisdiction to consider the merits of Defendant’s motion. ECF No. 350, p. 7.

 Accordingly, the Court finds that Defendant has exhausted his administrative remedies under 18

 U.S.C. § 3582(c)(1)(A) and can assess his motion on the merits.

        B. Extraordinary and Compelling Reasons

        The Court finds that Defendant has failed to show that there are extraordinary and

 compelling reasons justifying a reduction in his sentence and a release from confinement.

        Pursuant to the FSA, the Court can grant Defendant’s request for a sentence reduction “if

 it finds that . . . extraordinary and compelling reasons warrant such a reduction . . . and that such a

 reduction is consistent with applicable policy statements issued by the [United States] Sentencing

 Commission[.]” 18 U.S.C. § 3582(c)(1)(A)(i). Congress has not defined what constitutes

 “extraordinary and compelling” reasons, although it did note that “[r]ehabilitation of the defendant

 alone” is insufficient. 28 U.S.C. § 994(t). Instead, the Sentencing Commission was directed to

 promulgate “the criteria to be applied and a list of specific” extraordinary and compelling

 examples. Id. Thus, the Court looks to the Sentencing Commission’s policy statement in the United

 States Sentencing Guidelines (“USSG”) as a starting point in determining what constitutes

 “extraordinary and compelling reasons” under § 3582(c)(1)(A)(i). See id.




                                                   5
Case 1:13-cr-10026-SOH Document 353                       Filed 03/01/21 Page 6 of 11 PageID #: 2107




         The relevant policy statement contemplates a reduction in the term of imprisonment if

 “extraordinary and compelling reasons warrant the reduction.” USSG § 1B1.13(1)(A). 3 This

 policy statement limited “extraordinary and compelling reasons” to only include the following four

 circumstances:

         (A) Medical Condition of the Defendant. –

                  (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
                  illness with an end of life trajectory). A specific prognosis of life expectancy (i.e.,
                  a probability of death within a specific time period) is not required. Examples
                  include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-
                  stage organ disease, and advanced dementia.

                  (ii) The defendant is –
                           (I) suffering from a serious physical or medical condition,
                           (II) suffering from a serious functional or cognitive impairment, or
                           (III) experiencing deteriorating physical or mental health because of the
                           aging process, that substantially diminishes the ability of the defendant to
                           provide self-care within the environment of a correctional facility and from
                           which he or she is not expected to recover.
         (B) Age of Defendant. – The defendant (i) is at least 65 years old; (ii) is experiencing a
         serious deterioration in physical or mental health because of the aging process; and (iii) has
         served at least 10 years or 75 percent of his or her term of imprisonment, whichever is less.
         (C) Family Circumstances. –
                  (i) The death or incapacitation of the caregiver of the defendant’s minor child or
                  minor children.
                  (ii) The incapacitation of the defendant’s spouse or registered partner when the
                  defendant would be the only available caregiver for the spouse or registered partner.




 3
   This policy statement predates the FSA and the Sentencing Commission has not since updated it or adopted a new
 policy statement. This creates an issue because parts of the pre-FSA policy statement do not square neatly with the
 language of the FSA. See U.S.S.G. § 1B1.13 (authorizing compassionate release only on the BOP’s motion). Thus, it
 is unclear whether extraordinary and compelling reasons may be found only from the specific examples listed in the
 pre-FSA policy statement or if courts can look beyond those examples. Courts have answered that question with mixed
 results. See United States v. Brown, 411 F. Supp. 3d 446, 449-50 (S.D. Iowa 2019) (highlighting the debate regarding
 the outdated policy statement). However, at minimum, the pre-FSA policy statement provides guidance as to what
 constitutes extraordinary and compelling reasons. See U.S. v. Schmitt, 2020 WL 96904, at *3 (stating that various
 courts agree that even though the policy statement has not been updated, it nevertheless provides helpful guidance).

                                                          6
Case 1:13-cr-10026-SOH Document 353                Filed 03/01/21 Page 7 of 11 PageID #: 2108




        (D) Other Reasons – As determined by the Director of the Bureau of Prisons, there exists
        in the defendant’s case an extraordinary and compelling reason other than, or in
        combination with, the reasons described in subdivisions (A) through (C).
 U.S.S.G. § 1B1.13 cmt. n.1.
        Defendant states that the current circumstances of his confinement fall under the “Other

 Reasons” provision found in U.S.S.G. § 1B1.13 cmt. n.1(D), citing his medical conditions and the

 ongoing pandemic. ECF No. 352, p. 3. The Court is not persuaded. While Defendant correctly

 notes that his obesity and hypertension have been identified as risk factors that increase the

 probability of severe illness after contracting Covid-19, he has already contracted and recovered

 from it. Defendant also admits that reinfection, while possible, is not a common occurrence.

 Defendant submits that a potential second infection will be more harmful that the first but offers

 no support for that assertion. Defendant’s initial bout with Covid-19 only involved mild symptoms

 and he has made a full recovery with no known lingering issues. This undermines Defendant’s

 contention that a reinfection with his medical conditions would pose the same risks as an initial

 infection would to those in the general public with the same risk factors. The Government’s

 response in opposition to Defendant’s motion detailed the plethora of actions the Bureau of Prisons

 is currently taking to prevent the spread of Covid-19 in its facilities and casts further doubt on

 Defendant’s likelihood of reinfection. ECF No. 350, p. 15-21. Between the precautions taken by

 the Bureau of Prison, the low probability of reinfection, and Defendant’s initial mild bout with

 Covid-19, the Court finds an absence of extraordinary and compelling circumstances that are

 necessary for granting a sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).

        C. § 3553(a) Sentencing Factors

        Even if the Court found Defendant had presented an extraordinary and compelling reason

 for compassionate release, it would still deny such release upon its evaluation of the factors under

 18 U.S.C. § 3553(a). That statute provides:

                                                  7
Case 1:13-cr-10026-SOH Document 353                Filed 03/01/21 Page 8 of 11 PageID #: 2109




        (a) Factors To Be Considered in Imposing a Sentence. — The court shall impose a sentence
        sufficient, but not greater than necessary, to comply with the purposes set forth in
        paragraph (2) of this subsection. The court, in determining the particular sentence to be
        imposed, shall consider—

                (1) the nature and circumstances of the offense and the history and characteristics
                of the defendant;

                (2) the need for the sentence imposed—
                        (A) to reflect the seriousness of the offense, to promote respect for the law,
                        and to provide just punishment for the offense;
                        (B) to afford adequate deterrence to criminal conduct;
                        (C) to protect the public from further crimes of the defendant; and
                        (D) to provide the defendant with needed educational or vocational training,
                        medical care, or other correctional treatment in the most effective manner;
                (3) the kinds of sentences available;
                (4) the kinds of sentence and the sentencing range established for—
                        (A) the applicable category of offense committed by the applicable category
                        of defendant as set forth in the guidelines [issued by the Sentencing
                        Commission];
                (5) any pertinent policy statement [issued by the Sentencing Commission];
                (6) the need to avoid unwarranted sentence disparities among defendants with
                similar records who have been found guilty of similar conduct; and
                (7) the need to provide restitution to any victims of the offense.
 18 U.S.C. § 3553(a).

        Defendant argues that the nature of his offense, the deterrence effect of his age combined

 with time already served, and the pandemic creating a harsher sentence than initially intended

 support his release when analyzed through the § 3553(a) sentencing factors. The Court is not

 persuaded. Regarding the pandemic creating a harsher sentence, the Court determined above that

 the circumstances related to Defendant’s medical issues and potential reinfection with Covid-19

 are not as severe as Defendant contends. While Defendant’s current offense is not violent in nature,



                                                  8
Case 1:13-cr-10026-SOH Document 353                   Filed 03/01/21 Page 9 of 11 PageID #: 2110




 he has a criminal conviction of 2nd Degree Battery that predates this offense. ECF No. 196, ¶ 54.

 This weighs against Defendant under § 3553(a)(1)’s specific requirement to consider his history.

 A petition to revoke Defendant’s probationary sentence for the 2nd Degree Battery conviction was

 filed due to Defendant allegedly depositing forged postal money orders. 4 ECF No. 196, ¶ 71. This

 instance of Defendant potentially violating a probationary sentence for a conviction counts against

 § 3553(a)(2)(c)’s consideration of protecting the public against further crimes of the Defendant.

 As to Defendant’s argument that his time served has already fulfilled his sentence’s deterrence

 purposes under § 3553(a)(2)(B), Defendant has served less than two-thirds of his sentence. The

 Court finds that the sentence’s deterrence effect would be diminished if Defendant is released with

 such a significant amount of time left to serve. Lastly, while Defendant’s increased age does

 indicate a lower chance of recidivism, he is still well below an age that makes him subject to

 relevant statutory provisions and policy statements for reducing a sentence based on age. See 18

 U.S.C. § 3582(c)(1)(A)(ii); USSG § 1B1.13, n.1(B). For those reasons, the Court does not find

 that § 3553(a) sentencing factors favor Defendant’s request for release.

         D. Safety Considerations Under 18 U.S.C. § 3142(g)

         The Court also finds that the necessary consideration of public safety prevents the Court

 from granting Defendant’s request for release.

         The requirement under 18 U.S.C. § 3582(c)(1)(A) that any reduction be consistent with

 any applicable policy statements issued by the Sentencing Commission necessitates an evaluation

 of the 18 U.S.C. § 3142(g) safety factors. See USSG § 1B1.13(2). The factors for consideration

 under § 3142(g) are:

         (g) Factors to be considered.-The judicial officer shall, in determining whether there are
         conditions of release that will reasonably assure the appearance of the person as required

 4
  The Government states that it believes the petition to revoke for this alleged offense was dismissed due to
 Defendant’s guilty plea in a separate matter. ECF No. 350, p. 22.

                                                      9
Case 1:13-cr-10026-SOH Document 353               Filed 03/01/21 Page 10 of 11 PageID #: 2111




        and the safety of any other person and the community, take into account the available
        information concerning-
                (1) the nature and circumstances of the offense charged, including whether the
                offense is a crime of violence, a violation of section 1591, a Federal crime of
                terrorism, or involves a minor victim or a controlled substance, firearm,
                explosive, or destructive device;

                (2) the weight of the evidence against the person;

                (3) the history and characteristics of the person, including—

                        (A) the person's character, physical and mental condition, family ties,
                        employment, financial resources, length of residence in the community,
                        community ties, past conduct, history relating to drug or alcohol abuse,
                        criminal history, and record concerning appearance at court proceedings;
                        and

                        (B) whether, at the time of the current offense or arrest, the person was on
                        probation, on parole, or on other release pending trial, sentencing, appeal,
                        or completion of sentence for an offense under Federal, State, or local law;
                        and

                (4) the nature and seriousness of the danger to any person or the community that
                would be posed by the person's release. In considering the conditions of release
                described in subsection (c)(1)(B)(xi) or (c)(1)(B)(xii) of this section, the judicial
                officer may upon his own motion, or shall upon the motion of the Government,
                conduct an inquiry into the source of the property to be designated for potential
                forfeiture or offered as collateral to secure a bond, and shall decline to accept the
                designation, or the use as collateral, of property that, because of its source, will
                not reasonably assure the appearance of the person as required.

 18 U.S.C. § 3142(g).

        Defendant asserts that the non-violent nature of his current offense, his rehabilitation

 during his sentence, and the stability his proposed post-incarceration life would provide makes for

 a favorable analysis under the § 3142(g) factors. The Court is not persuaded. The Court

 acknowledges Defendant’s efforts to educate himself during incarceration and notes the stability

 he anticipates upon his release. However, the § 3142(g)(3)(A) consideration of past conduct and

 criminal history significantly undermines Defendant’s argument. As noted earlier, Defendant has

 a prior conviction for 2nd Degree Battery. ECF No. 196, ¶ 54. That conviction involved Defendant

                                                  10
Case 1:13-cr-10026-SOH Document 353               Filed 03/01/21 Page 11 of 11 PageID #: 2112




 injuring a law enforcement officer who was responding to a domestic disturbance of which

 Defendant was a participant. Id. While serving his probationary sentence for that offense, a petition

 to revoke was submitted for allegedly depositing forged postal money orders. ECF No. 196, ¶ 71.

 Though his current conviction is for a non-violent offense, the Court finds that Defendant’s past

 violent conviction and conduct while serving his sentence for that conviction looms large under

 the § 3142(g)(3)(A) consideration of history and criminal record. Accordingly, the Court finds that

 it must deny Defendant’s request for release pursuant to the § 3142(g) safety considerations.

                                          CONCLUSION

        For the reasons stated above, the Court finds that Defendant’s motions (ECF Nos. 334 and

 346) should be and hereby are DENIED.

        IT IS SO ORDERED, this 1st day of March, 2021.

                                                               /s/ Susan O. Hickey
                                                               Susan O. Hickey
                                                               Chief United States District Judge




                                                  11
